Citation Nr: 1219699	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of all four extremities to include as secondary to a service-connected thoracic spine disability.

2. Entitlement to service connection for degenerative joint disease of the cervical spine to include as secondary to a service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1956 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2010, when it was remanded for further development.  As the remand directives were not followed, this matter must be remanded again to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the remand in December 2010, the Board directed that the Veteran be examined.  The Veteran was not afforded a VA examination.  Rather the Veteran's file was reviewed and an opinion was rendered, but the opinion only addressed peripheral neuropathy not degenerative joint disease of the cervical spine as directed. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Therefore, this matter must be remanded to ensure compliance with the remand directives.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neurologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that peripheral neuropathy of the upper and lower extremities was aggravated by the service-connected residuals of a compression fracture at T-12 and L-1.

In this context, the term "aggravation" means a permanent increase in the peripheral neuropathy, that is, an irreversible worsening of the disability beyond the natural clinical course and character of the condition due to the service-connected residuals of a compression fracture at T-12 and L-1 as contrasted to a temporary worsening of symptoms. 

If, however, after a review of the record, an opinion on aggravation is not possible without resort to speculation, the examiner is asked to clarify whether aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.





The Veteran's file should be made available to the examiner for review.

2.  Afford the Veteran a VA examination by an opinion by an orthopedist or spine specialist to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that: 

i).  The current cervical spine disability is due to the in-service injury in 1956, a compression fracture at T-12 and L-1, which is entered in the service treatment records; or, alternatively, 

ii).  The current cervical spine disability was caused by or aggravated by the service-connected residuals of a compression fracture at T-12 and L-1. 

In this context, the term "aggravation" means a permanent increase in the cervical spine disability, that is, an irreversible worsening of the disability beyond the natural clinical course and character of the condition due to the service-connected residuals of a compression fracture at T-12 and L-1 as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the examiner for review.




If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether causation or aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

3.  On completion of the above, adjudicate the claims.  If any benefits sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


